Citation Nr: 0637939	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
in which the RO continued the 10 percent rating for left knee 
arthritis, but granted a separate 10 percent rating for left 
knee instability.  In August 2001, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in April 2002, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2002.

In January 2005, the veteran testified during a 
videoconference hearing before a Veterans Law Judge; a 
transcript of that hearing is of record.  In October 2006, 
the Board notified the veteran that the Veterans Law Judge 
who presided at his videoconference hearing in January 2005, 
had left the Board.  The veteran was advised in writing that 
he had the right to another hearing by another Veterans Law 
Judge.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2006).  In November 2006, the veteran responded that 
he did not want an additional hearing.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claims is warranted.  

In March 2005, the Board remanded these matters to the RO for 
additional development, to include VA examination of the left 
knee.  A VA examination was conducted in April 2005 and 
additional VA treatment records were obtained and added to 
the claims file. 

On VA examination in April 2005, it was indicated that there 
was no instability of the left knee.  The most recent June 
2006 VA QTC examination report shows that the veteran 
reported a history of instability of the knee; however, the 
examiner did not indicate whether there was any current 
instability of the left knee, and, if so, the extent of any 
such instability.  Such findings are pertinent to whether a 
rating greater than 10 percent rating is warranted for left 
knee instability.  Pertinent to the matter of the veteran's 
arthritis, the 2006 VA examiner provided range of motion 
findings, noting that the veteran had pain, fatigue, and 
weakness of the knee, and limitation after repetitive use; 
however, no estimation as to the conceivable extent of knee 
motion after repetitive use was provided. 

Under the circumstances, the Board finds that another 
examination of the veteran is necessary to obtain the 
additional findings needed to fairly and fully evaluate the 
current severity of arthritis and instability affecting the 
veteran's left knee.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, shall result in denial of the claims for higher 
ratings.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  Pertinent to the claims for 
increased ratings, the claims file currently includes VA 
outpatient treatment records from the Durham, N.C. VA Medical 
Center (VAMC) dated from 1998 to April 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Hence, the RO must obtain all outstanding 
pertinent VA medical records since April 2005 following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.  Such request 
should explicitly include a request for a more legible copy 
of the November 2006 MRI report submitted by the veteran's 
representative, as requested.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to either claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims must include consideration of all evidence added 
to the record since the issuance of the RO's August 2005 
supplemental statement of the claim, to include evidence 
submitted in September 2006 without a waiver of RO 
jurisdiction (for which remand is required), and, for the 
sake of efficiency, evidence submitted in November 2006 with 
a waiver of RO jurisdiction.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC all outstanding all outstanding 
pertinent records of evaluation and 
treatment for the left knee disability, 
from April 2005 to the present, to 
include the original document or a more 
legible copy of the November 2006 MRI 
report.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo an orthopedic 
examination of the left knee, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished (with all 
findings made available to the 
requesting physician prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail.  

The examiner should conduct range of 
motion studies, expressed in degrees, and 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  He or she should also 
indicate whether, and to what extent, the 
veteran experiences likely or conceivable 
additional functional loss in the left 
knee due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of any knee; to 
the extent possible, he or she should 
express such additional functional loss 
in terms of additional degrees of limited 
motion of the left knee.

As regards the veteran's left knee 
instability, the physician should provide 
an assessment as to whether such 
instability is slight, moderate, or 
severe.

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal.  
If the veteran fails, without good cause, 
to report to the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b) in light of all 
pertinent evidence (to include all that 
associated with the claims file since the 
August 2005 SSOC) and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

